EXHIBIT UNAUDITED PRO FORMA COMBINED FINANCIAL INFORMATION The following unaudited pro forma combined financial information is based on the historical financial statements of Jones Lang LaSalle Incorporated (“Jones Lang LaSalle” or the “Company”) and Staubach Holdings, Inc. ("Staubach") after giving effect to the purchase of Staubach by the Company using the purchase method of accounting. Staubach was acquired by the Company on July 11, 2008. On June 1, 2008, Staubach and two of its licensees participated in a tax-free equity exchange resulting in the two licensees becoming wholly-owned subsidiaries of Staubach. Whereas the Staubach historical audited consolidated financial statements in Exhibit 99.1 do not include the impact of this tax-free equity exchange, these two licensees were consolidated subsidiaries of Staubach at the time of the acquisition by Jones Lang LaSalle. As a result, the Staubach as purchased financial statements used to prepare these pro forma combined financial statements include the combined results of these two licensees for all periods presented.The Staubach as purchased financial statements do not reflect certain purchase accounting adjustments in relation to Staubach’s acquisition of these two licensees or the shares of common stock issued by Staubach in conjunction with that acquisition, the effect of which would have been eliminated in the pro forma adjustments. Additionally, all inter-company transactions between Staubach and its licensees have been eliminated in these pro forma combined financial statements. The
